                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


LINDA KAY RHODES ARTERBURY                                                        PLAINTIFF


v.                                 Case No. 4:17-cv-4042


NANCY A. BERRYHILL,
Acting Commissioner, Social Security Administration                            DEFENDANT


                                          ORDER

       Before the Court is the Report and Recommendation filed October 5, 2018, by the Barry

A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No. 17.

Judge Bryant recommends that Plaintiff’s case be reversed and remanded. No party has filed

objections to the Report and Recommendation, and the time to object has passed. See 28 U.S.C.

§ 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto. Accordingly,

Plaintiff’s case is REVERSED AND REMANDED for further administrative proceedings.

       IT IS SO ORDERED, this 24th day of October, 2018.


                                                         /s/ Susan O. Hickey
                                                         Susan O. Hickey
                                                         United States District Judge
